Citation Nr: 1707593	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to service connection for memory loss, to include as due to the service-connected soft tissue injury with lacerations on scalp (cognitive disorder).  

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as due to the service-connected soft tissue injury with lacerations on scalp (acquired psychiatric disorder). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2007, August 2008, and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In a June 2016 decision, the Board reopened previously denied claims of service connection for a right knee disability and a bilateral eye disorder; and, remanded those reopened claims along with the claims of service connection for memory loss and an acquired psychiatric disorder, to the RO for further development and adjudicative action.

Following completion of the requested development, but before the case was returned to the Board on appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for a right knee disability and the associated scar in a September 2016 rating decision.  Accordingly, the issue of service connection for a right knee disability has been granted in full and is no longer in appellate status at this time.  

The AOJ issued a supplemental statement of the case addressing the remaining three issues on appeal in September 2016 and the case was subsequently returned to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have any residuals from an in-service eye injury and his current eye symptoms are unrelated to any disease or injury, or other event in service.

2.  The Veteran's cognitive impairment/memory loss was not first shown in service or for many years following service discharge, and it is not otherwise related to any disease or injury in service, including the service-connected soft tissue injury with laceration on scalp.  

3.  The Veteran's acquired psychiatric disorder, which has been variously diagnosed as depressive disorder, anxiety disorder, mood disorder, and cognitive disorder, did not have its onset during service or for many years following discharge from service and is not otherwise related to any disease or injury, or other event in service.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  A cognitive disorder, to include memory loss, was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

3.  An acquired psychiatric disorder was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in October 2007, February 2008, and October 2008, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for an eye condition, memory loss secondary to head trauma, and an acquired psychiatric disorder, respectively, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post-service VA records, including a June 2009 outpatient neuropsychiatric testing report, have been reviewed.  Private treatment records have been obtained and reviewed. 

The Veteran's Social Security Administration (SSA) records have also been obtained, and his hearing testimony has been reviewed.  

He was afforded VA examinations in March 2008 (psychiatric), April 2014 (psychiatric, neurologic, and eyes), July 2016 (eyes), and August 2016 (psychiatric).  The examiners' findings were based on review of the service treatment records, the VA treatment records, mental status examination (for the psychiatric examinations) and a physical examination of the Veteran's eyes (for the eye examinations); and, and an interview with the Veteran.  Collectively, these examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, this case was previously remanded in June 2016 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records, including SSA records, were obtained, to the extent possible, and the Veteran was afforded VA psychiatric and eye examinations which are adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2016, the Veteran provided notice that he had no additional evidence regarding his claims and requested expedited processing of his appeal.  VA's duty to assist is met.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

According to 38 C.F.R. § 3.384 (2015), a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  

For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  A psychosis is a chronic disease for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Memory Loss and Acquired Psychiatric Disability

The Veteran asserts that he suffers from residuals of a head injury in service.  

A review of the service treatment records shows that the Veteran was treated for a head laceration in August 1992 after he fell on his head during a running exercise.  He denied headaches, dizziness, and blurred vision.  Examination at that time revealed no loss of consciousness.  The Veteran was oriented times three.  Other than some edema noted on the scalp at the location of the laceration, examination was within normal limits.  The Veteran received 6 staples to the laceration, and was placed on limited/light duty for 2 days.

He appeared for a dressing change to the wound a few days later and again, denied headaches, dizziness, and blurred vision.  An August 1992 entry notes that the Veteran's staple was removed from his head wound ten days following the initial injury.  He denied headaches, dizziness and blurred vision at that time.  

The March 1995 discharge examination notes the 1992 head laceration and specifically indicated that there were no residual problems in that regard.  

On his March 1995 Report of Medical History, the Veteran reported a head injury, but denied frequent or severe headaches and denied dizziness.

VA outpatient treatment records from 2002 note a negative depression screen and no complaints of depression or anxiety.  A June 2005 VA outpatient record notes complaints of constant headaches.  

The Veteran was afforded an examination conducted on a fee basis for VA in February 2008.  The examiner recorded the Veteran's self-reported history regarding an in-service head laceration which was very painful.  The Veteran also reported that he experienced headaches and swelling on the right side of his face since the injury.  He reported that his current symptoms include headaches, migraines, anger, constantly repeating words, blurred vision and swelling of the face.  The examiner noted a right temporal scar and diagnosed the Veteran with status post soft tissue scalp laceration injury with scar and secondary headaches.  The examiner based his diagnosis on the Veteran's subjective history and the presence of the scar.  

Another fee basis examination was conducted in March 2008.  The Veteran reported essentially the same history as he did at the February 2008 examination, and the examiner came to essentially the same conclusion regarding the Veteran's scar.  

At a private ENT examination in March 2008, the Veteran again reported that he began having headaches in service around 1993, and also reported anger management problems, and dizziness.  The physician, Dr. S, also noted that the Veteran had a significant history of sinusitis.  Dr. S opined that the Veteran's dizziness was related to his migraines, and it was unlikely that his migraines or the associated dizziness were related to his mild in-service head trauma.  

At a March 2008 VA psychiatric examination, the Veteran reported that he had trouble getting along with others, trouble with memory, and anger management issues since the in-service injury.  The diagnosis was status post head injury with complaint of some anger and irritability following the injury; ongoing depression or major depressive disorder.  The examiner opined that the Veteran's concentration and memory problems reported after the head injury did not seem to be of great significance.  In a later addendum, the examiner was unable to establish cause for the memory loss but "temporally memory loss seems related to head injury."

A March 2008 depression screen was positive, according to the VA outpatient treatment records.  

At a June 2008 VA outpatient psychiatric intake evaluation, the Veteran denied a traumatic brain injury, but indicated that he fell during service.  He reported having a head laceration stitched up, but did not miss duty time and did not lose consciousness.  He was diagnosed with major depression with generalized anxiety.

A May 2009 VA outpatient neurobehavioral status examination was conducted based on a referral for evaluation of short term memory complaints.  The initial impression from the clinical interview and testing revealed a histrionic, anxious, and irritable man who was in obvious distress and cried throughout the interview.  On tests of cognitive functioning, the Veteran performed within normal limits on measures of language, visuospatial/constructional abilities, and retention of previously learned information.  However, he demonstrated impairments in attention/executive functioning which reduced his ability to learn verbal information efficiently.  The examiner opined that the Veteran's cognitive difficulties were likely due to his psychiatric distress and chronic pain.  

On Page 6 of the attached narrative summary, the examiner noted that the Veteran reported problems with memory, concentration, and chronic headaches following a concussion in 1992 with worsening difficulties since 2000.  The Veteran also reported anxiety, anger, and irritability since 2000, which have also been worsening.  The report further indicates, "Medical history is noteworthy for bipolar disorder for which he receives social security disability..."

In a March 2010 memorandum, Dr. D Y-S, MD wrote that the Veteran had been under her psychiatric care since April 2009.  Dr. D Y-S wrote that the Veteran was diagnosed with a mood disorder as well as a cognitive disorder, the symptoms of which included labile mood (including angry outbursts and depression) as well as problems with memory and concentration.  Dr. D Y-S opined that the Veteran's psychiatric symptoms were, as likely as not, a direct result of a severe head injury he experienced in service.  Dr. D Y-S also indicated that the Veteran developed chronic severe headaches after the head injury and the headaches themselves further contributed to his psychiatric conditions.  

The Veteran was afforded a VA examination in April 2014 for the purpose of determining whether the Veteran's in-service head laceration injury included a traumatic brain injury (TBI).  The examiner reviewed and summarized the Veteran's STRs, as well as the May 2009 neuropsychology note.  The examiner recorded the Veteran's self-reported history, noting the Veteran's assertion that ever since the head laceration he has experienced "black outs," "a little dizziness here and there," and "the difference in me" which was noticed by his family.  The Veteran also indicated that he gets confused and disoriented at times and sometimes cannot comprehend what people say.  He reported a short attention span, bad headaches, depression, anger, and loss of memory, and anxiety.  He also reported that he had been diagnosed with bipolar disorder.  After mental status examination, the examiner opined that the Veteran's in-service head injury did not result in a TBI.  

The examiner indicated that a mild traumatic brain injury is defined as a traumatically-induced physiological disruption of brain function manifested by at least one of the following:  loss of consciousness less than or equal to 30 minutes; loss of memory for events immediately before (retrograde amnesia) or events after the accident (post-traumatic amnesia) less than or equal to 24 hours; any alteration in mental state at the time of the injury (dazed, disoriented, confused); presence of focal neurological deficits; and, if given, GCS score greater than or equal to 13.  

According to the examiner, the Veteran met none of the above criteria during service.  The examiner also noted that there were no residual symptoms of the scalp laceration at the time of service separation.  Accordingly, the examiner opined that it was less likely than not that any current memory loss/TBI injury is related to any head injury in service.  

The Veteran was afforded a separate VA examination for mental disorders in April 2014.  The examiner diagnosed major depressive disorder (MDD), and opined that it was less likely than not that the MDD was the result of the Veteran's scalp laceration in service.  The examiner reasoned that the Veteran was not diagnosed with a TBI and his depression and anxiety were not formally identified until March 2008, 16 years after the in-service head injury.  The examiner acknowledged the March 2010 memo from Dr. D.Y.-S. which connected the Veteran's headaches and psychiatric symptoms to a "severe head injury," but apart from that reference, the examiner could not find any evidence to connect the current symptoms to the in-service head injury.  

At his March 2016 video hearing, the Veteran testified that he felt dazed and dizzy and blacked out at the time of the initial head injury in service.  He reported that his headaches began after the injury and his memory loss was gradual.  The Veteran also testified that it took him a long time to realize that he was different after the head injury in service.  

The Veteran was afforded another VA psychiatric examination in July 2016.  The examiner reviewed and summarized the pertinent findings in the record in the examination report.  The examiner also noted that the Veteran was seen face to face from approximately an hour and a half to discuss his appeal and to provide a recollection of events.  The examiner opined that the Veteran's MDD, memory loss, depressive disorder NOS, anxiety disorder NOS, major depression with generalized anxiety, mood disorder NOS and cognitive disorder were less likely than not related to any in-service disease, event or injury.  

The examiner found no documentation, other than opinions from 2008 and later which lacked a clear rationale, that provide evidence of a relationship between his current cognitive/mood issues and the service-connected soft tissue injury with laceration on scalp.  Further, the examiner noted that there was no documentation in the medical record prior to 2008 to support the Veteran's assertions, and, while it may seem reasonable to link the Veteran's current condition to his self-reported history of a severe in-service head injury, the examiner found that the record did not support the Veteran's self-reported history.  

The examiner noted that the Veteran claims that his headaches are the fundamental to his mood and cognitive issues, and, while his headaches may contribute to his mood/cognitive issues, the evidence did not link the headaches to service.  The examiner noted that the AOJ previously addressed the Veteran's claim of service connection for headaches, and found they were not related to service.  Significantly, the examiner pointed out that STRs and post-service records prior to 2008 provide no indication of any headaches EXCEPT to headaches from episodic sinus/allergy/cold issues.  The examiner further noted that in April 2008, mood issues were noted as being related to "significant stressors related to his disability claim, financial status, and car accident which totaled the truck that he was borrowing from his father."  The examiner also pointed out that in 2005, headaches were reported as "new" and were "rare" and were related to sinus issues.  However, STR's from the immediate time period after the head laceration incident (Aug 1992) do not report any headaches and actually state 'no headaches' (all record noted are from the days immediately following the accident).  No other STR's have been noted to report headaches from this injury, including his exit examination in 1995.   All records that do reference headaches from his in-service records to post service records between 2000-2005 note these headaches only in context of sinus infections/colds/allergy type conditions.

Moreover, the examiner noted that headaches were specifically denied at the time of the injury and during the follow-up period, as well as on the discharge examination.  In addition, the STRs at the time of the incident specifically indicate no loss of consciousness, which is not consistent with the Veteran's assertions that he blacked out when he hit his head.  

The examiner concluded as follows:

Therefore, since the STR's and VA treatment records from 1992 to 2005 - only note headaches occurring in the context of allergy/sinus/cold issues; and, record from 2005 even describes the headaches as starting 3 months ago and prior to that being rare; since neuropsych testing in 2009 did not support the presence of any significant cognitive impairment - and what was noted was seen as secondary to his pain and emotional status; since those that have offered opinion connecting his mood/cognitive symptoms to the 1992 in service event have not provided any rationale to show how this is so; and finally, since mood issues are not reported until 2008 (he separated from service in 1995 and Exit Exam reported no headaches and 'no residual issues' from head laceration event), the only conclusion this examiner can come to is that there is insufficient evidence to support his claim.  This, in no way, implies that his current headaches and mood/cognitive issues are not valid and very problematic for him, it only suggests that the relationship to his in-service experiences is not well supported by the record available.

A review of the SSA records shows that the Veteran's primary diagnosis for SSA purposes was major depression with a secondary diagnosis of antisocial personality.  Significantly, the Disability Determination and Transmittal document indicates that the Veteran's disability began in January 2008, the same time frame noted by the VA examiner in July 2016.  In addition, the records show that the Veteran reported his condition first interfered with his ability to work in June 2003.  Prior to that, the Veteran worked for four years at the same job.

Finally, the Veteran submitted Page 2 of 4 from a September 2009 Physician's Certification of unemployability.  The Veteran's physician, Dr. D.Y-S. found that the Veteran was unable to work in any gainful employment due to his mood disorder and cognitive disorder.  

In summary, the record shows that the Veteran suffers from severe and chronic mood disorders, cognitive impairment, and other chronic pain; however, the most probative evidence of record indicates that the Veteran's current condition is unrelated to service, including the documented in-service head laceration injury.  

The only evidence of record supporting the claim comes from the Veteran's self-reported history and the examiners who have based their opinions on the Veteran's self-reported history; however, the history provided to those examiners is inconsistent with the objective findings in the STRs.  

As noted above, the STRs detail the head injury and subsequent follow-up treatment, noting in every instance, that the Veteran denied loss of consciousness, headaches and dizziness at the time of the injury and at his follow-up treatment.  

At the Veteran's video conference, he testified that he blacked out at the time of the injury in service and that he has suffered terrible headaches since the injury; however, this testimony is inconsistent with the STRs which only document headaches in the context of a sinus condition or cold; show that the Veteran denied headaches at the time of his discharge from service; and, which specifically note that the head injury did not involve any loss of consciousness.  

Furthermore, Dr. D.Y-S's March 2010 opinion which supports the claim is based on the Veteran's self-reported history of a severe in-service head injury; however, the STRs do not suggest that the Veteran suffered a TBI at the time of the head injury, as noted by the March 2014 VA examiner.  In other words, Dr. D.Y-S's analysis that the Veteran's current symptoms are considered typical for someone who has had a severe head injury is acknowledged; however, the opinion presumes that the Veteran's in-service head injury resulted in a TBI based solely on the Veteran's self-reported history, and is not consistent with the objective evidence of record.  As noted in the March 2014 examination report, when the entire record, including the STRs, is carefully considered, the examiner concluded that the Veteran did not suffer a TBI at the time of the in-service head laceration based, in large part, on his reported symptoms at the time of the injury and subsequent treatment.  

The Board finds that the objective findings more contemporaneous in time to the in-service injury carry more probative value than the Veteran's current recollection of the events in service, particularly given his current cognitive impairment.  

Finally, the post-service medical evidence of record, including the VA records and the SSA report suggest that the Veteran's current condition began several years following discharge from service, and this is consistent with the findings of the VA examiners in 2014 and 2016 who reviewed the entire record.  

While the record shows that the Veteran's mood and cognitive disorders are severe and chronic, the preponderance of the evidence is against finding any relationship to service.  Furthermore, the Veteran's symptoms could reasonably be linked to a TBI; however, the preponderance of the evidence is against a finding that the in-service head laceration, or any other event in service, resulted in a TBI.  Thus, if his symptoms are the result of a TBI, there is no indication that any such TBI was incurred in service or within the first post-service year.  For these reasons, the preponderance of the evidence is against the claim and service connection for a cognitive disorder with memory impairment and an acquired psychiatric disorder is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Eye Injury

The Veteran asserts that he has residual eye disability as a result of an in-service corneal abrasion injury.  

In August 1994, the Veteran was treated for a corneal abrasion to the right eye from a window pane falling on him.  He was seen for follow-up treatment in September 1994.  

The March 1995 discharge examination also notes the Veteran suffered bilateral corneal abrasions from glass in December 1993.  According to the Veteran's Report of Medical History at Discharge, the Veteran had occasional episodes of blurred vision at night, and he used artificial tears/eye drops.  

The Veteran was afforded a VA examination of the eyes in April 2014.  The examiner noted a diagnosis of dry eye syndrome, and opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service eye injury.  The examiner stated that the Veteran suffered corneal abrasion during service and that it was a temporary condition and no residuals from that incident were noted on examination.  

The Veteran was afforded another VA examination of the eyes in July 2016.  He was diagnosed with blepharitis (inflammation of the eyelid), and the 2014 diagnosis of dry eyes was also listed.  

The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As part of the rationale, the examiner noted the STRs from August 31, 1994, September 1 and 2, 1994 which documented diagnosis, management and recovery from right eye corneal abrasion secondary to a window pane falling.  The Veteran was also scheduled for a follow-up on September 6, 1994, but the examiner was unable to locate any such STR.  The examiner did note, however, that a September 13, 1994 STR documented evaluation for upper respiratory infection with entry of "conjunctiva & sclera white.  PERRLA," which the examiner explained was normal ocular presentation.  The examiner also noted that no eye complaint was mentioned at the September 13, 1994 evaluation, and no subsequent eye condition or complaint was discovered in the STRs.  Moreover, the examiner found no indication in the STRs that any additional ophthalmic medication or eyedrops were prescribed or recommended following the eye injury and treatment from August 31-September 2, 1994.  

The examiner noted that the Veteran was diagnosed with dry eye syndrome at the April 2014 VA examination, and the Veteran stated that he suffered from chronic environmental allergies.  

The Veteran reported to the examiner that he had undergone a recent eye examination and was prescribed glasses for the first time.  He told the examiner that he was prescribed medicated eye drops for an "eye gland infection."  The Veteran did not know the name of the prescription but indicated that he used the drops for 4 days as prescribed, and no longer used any eye drops or ocular medication.  According to the Veteran his eyes continued to feel dry and irritated with mattering in both eyes throughout the day.  Examination of the eyes was unremarkable and no indication of infection was present.  The examiner concluded that the Veteran had stable ocular health, congenital/developmental refractive error, fully correctable visual acuity, and mild blepharitis with secondary dry eye syndrome bilaterally, but no residuals from the Veteran's in-service corneal abrasion were noted in the STRs or the current examination.

Accordingly, the examiner opined that the Veteran's in-service eye injury resolved without residuals, and the current dry eye syndrome was less likely than not related to the in-service incident.

There is no competent medical evidence of record to the contrary.  The Veteran's reports of the use of eye drops at the time of discharge from service has been considered; however, the Board finds that it is not outcome determinative in this case because the competent medical evidence of record establishes no residuals from the in-service corneal abrasion; and, blepharitis with dry eye syndrome was not noted until many years following discharge from service and the competent evidence of record does not support any relationship to service.  

While it appears from the Veteran's report that his eyes were recently examined by a non-VA provider and he was prescribed eye glasses and eye drops for "a gland infection," the Veteran did not provide a copy of that report, and could not recall when the examination took place.  Furthermore, in a September 2016 statement, the Veteran indicated that he had no additional evidence to support his claim.  Thus, the Board concludes that this evidence, even if we presume its credibility, is not necessary to decide the claim, particularly where, as here, the examiner in July 2016 presumed the existence of a prior infection, as noted on the examination report, but also indicated that examination of the Veteran's eyes revealed no current infection in July 2016.  

The Veteran is competent to note observable symptoms such as blurred vision and dry irritated eyes; however, he does not possess the requisite medical expertise necessary to provide a cause and effect relationship between his current symptoms and his in-service eye injury as this involves a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, his statements in this regard carry little probative value, and are outweighed by the examiners opinions which are based on a review of the record and examination of the Veteran's eyes.  

Consequently, the preponderance of the evidence is against the claim and service connection for residuals of an in-service eye injury is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for memory loss/cognitive disorder is denied.  

Service connection for an acquired psychiatric disorder is denied.  

Service connection for residuals of an eye injury is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


